Order entered March 22, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00098-CV

                    IN RE EDWARD THOMPSON, Relator

         Original Proceeding from the 366th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 366-80391-2021

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                            /s/   DENNISE GARCIA
                                                  JUSTICE